United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Minnette Diane Turner, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1011
Issued: October 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2007 appellant filed a timely appeal from a November 7, 2006 decision of
the Office of Workers’ Compensation Programs which denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
employment-related injury on February 2, 2005.
FACTUAL HISTORY
On February 3, 2005 appellant, then a 49-year-old letter carrier, filed a Form CA-1,
traumatic injury claim, alleging that on February 2, 2005 he felt his left knee pop while he was
walking to his delivery vehicle. It then became swollen. Appellant did not immediately stop
work. In an attached statement, he noted that while he initially felt some stiffness, he continued
his delivery route and did not report the injury until the next morning. Dr. Gordon Van Tassell,
an osteopath, provided a disability slip dated February 3, 2005, in which he advised that

appellant could return to modified duty that day. He stated that appellant told him his knee
popped and the physician diagnosed a knee sprain.
By letter dated February 14, 2005, the Office informed appellant of the evidence needed
to develop his claim. In a February 10, 2005 report, Dr. Jimmie S. Kung, a Board-certified
physiatrist, advised that appellant was totally disabled for 6 days beginning February 10, 2005
and should thereafter work modified duty for 21 days. In a February 11, 2005 report, he
diagnosed a left medial collateral ligament strain, rule-out meniscal tear. Dr. Hung continued to
advise that appellant should work modified duty.
On February 22, 2005 the employing establishment controverted the claim. It advised
that appellant stopped work on February 4, 2005 and returned on February 16, 2005 and received
continuation of pay for this period.
In an April 1, 2005 decision, the Office denied the claim finding that the medical
evidence did not establish that appellant’s knee injury was caused by the claimed employment
incident.
On October 10, 2005 appellant requested reconsideration and submitted a left knee
magnetic resonance imaging (MRI) scan dated March 22, 2005 that demonstrated a complex tear
of the posterior horn of the medial meniscus and small associated joint effusion. Dr. Kung
submitted additional reports in which he noted the MRI scan findings, recommended surgery and
advised that appellant should continue modified duty. In a May 17, 2005 report, he noted a
history of injury that appellant fell while at work on February 2, 2005 and that his job required
walking back and forth to his truck to deliver mail. Dr. Hung advised that appellant had chronic,
recurrent pain in the left knee. In a June 21, 2005 report, he advised that prolonged walking,
standing and bending could aggravate appellant’s chronic knee pain, noting that appellant
reported a history that he had to frequently climb on and off his postal vehicle for five hours a
day.
By decision dated October 21, 2005, the Office denied modification of the April 1, 2005
decision. The Office noted that the medical evidence indicated that appellant’s injury was
caused by cumulative work events and was not a traumatic injury.
On August 3, 2006 appellant requested reconsideration. He submitted a November 29,
2005 report in which Dr. Kung advised that his knee injury “did occur during the course of his
usual and customary job duties and does represent a work-related injury.” In reports dated
January 31, May 2, June 22 and August 22, 2006, Dr. Kung reiterated his findings and
conclusions. Dr. Ali A. Dini, a Board-certified orthopedic surgeon, provided reports dated
February 14, 2006, in which he noted appellant’s complaint of constant knee pain and his
reported history that on February 2, 2005 he twisted his left knee and felt it pop. He noted
physical findings of tenderness and a positive MRI scan and diagnosed a torn meniscus of the
left knee with synovitis. Dr. Dini recommended arthroscopic surgery and modified duty and
opined that these were compatible with the history of injury. He continued to submit reports in
which he reiterated his findings and conclusions.

2

On November 7, 2006 the Office denied modification of the October 21, 2005 decision.
The Office accepted that appellant walked down a driveway on February 2, 2005. It noted that
the medical evidence seemed to support that appellant’s knee injury occurred over time and was
not due to the February 2, 2005 incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.2
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

3

disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
The Board notes that the February 2, 2005 employment incident occurred, as alleged.
Dr. Dini noted positive MRI scan findings and diagnosed a torn meniscus of the left knee.
Dr. Kung, an attending physiatrist submitted a number of reports in which he diagnosed a left
medial collateral ligament strain, rule-out meniscal tear. He advised that appellant was totally
disabled for six days beginning February 10, 2005 and thereafter should work modified duty.
Following a March 22, 2005 MRI scan that demonstrated a complex tear of the posterior horn of
the medial meniscus and small associated joint effusion, Dr. Kung recommended surgery. On
November 29, 2005 the physician advised that appellant’s knee injury occurred “during the
course of his usual and customary job duties” and was therefore a work-related injury. Although
Dr. Kung’s reports lack adequate medical rationale sufficient to discharge appellant’s burden of
proof to establish by the weight of reliable, substantial and probative evidence that his left knee
condition was causally related to the February 2, 2005 work incident, this does not mean that
they may be completely disregarded by the Office.
Dr. Kung’s reports are sufficient to establish a prima facie case such that the Office
should further develop the record to determine if the diagnosed left medial meniscal tear was
caused by appellant’s federal employment.8 It is well established that proceedings under the Act
are not adversarial in nature and while the claimant has the burden to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence.9 The case
will be remanded to the Office to further develop the medical evidence to determine if
appellant’s diagnosed left knee condition was caused or aggravated by the February 2, 2005
employment incident and, if so, whether appellant had any disability there from.10 After this and
such further development deemed necessary, the Office shall issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The case is remanded to the
Office for further development.

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41 ECAB 354 (1989).

9

See Jimmy A. Hammons, id.

10

Cheryl L. Decavitch, 50 ECAB 397 (1999); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2006 be set aside and the case remanded to the
Office for further action consistent with this opinion.
Issued: October 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

